UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-1143



ROMAN TEMESGEN ENYEW,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-477-509)


Submitted:   August 18, 2004            Decided:   September 15, 2004


Before WILKINSON, LUTTIG, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Roman Temesgen Enyew, Petitioner Pro Se. Arthur H. Gottlieb,
IMMIGRATION AND NATURALIZATION SERVICE, Baltimore, Maryland;
Jennifer J. Keeney, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                  Roman Temesgen Enyew, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals dismissing her appeal from the immigration judge’s denial

of    her    applications        for   asylum,       withholding    of    removal,     and

protection under the Convention Against Torture.                     We have reviewed

the   administrative         record     and    the    Board’s     order   and   find   no

reversible error.          Accordingly, we deny the petition for review on

the reasoning of the Board.               See In re: Enyew, No. A79-477-509

(B.I.A. Jan. 5, 2004).            We dispense with oral argument because the

facts       and    legal   contentions        are    adequately    presented     in    the

materials         before   the    court   and       argument    would     not   aid    the

decisional process.



                                                                      PETITION DENIED




                                          - 2 -